10-5238-ag
         Leclerc v. Holder
                                                                                       BIA
                                                                               A039 050 038
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 29th day of May, two thousand twelve.
 5
 6       PRESENT:
 7                JOHN M. WALKER, JR.,
 8                ROBERT D. SACK,
 9                REENA RAGGI,
10                    Circuit Judges.
11       _______________________________________
12
13       MAXO LECLERC,
14                Petitioner,
15
16                           v.                                 10-5238-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONER:               Glenn H. Bank, New York, NY.
24
25       FOR RESPONDENT:               Tony West, Assistant Attorney
26                                     General; Holly M. Smith, Senior
27                                     Litigation Counsel; Claire L.
28                                     Workman, Trial Attorney, Office of
29                                     Immigration Litigation, Civil
30                                     Division, United States Department
31                                     of Justice, Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED, that the petition for review

 4   is DISMISSED for lack of jurisdiction.

 5       Maxo Leclerc, a native and citizen of Haiti, seeks

 6   review of a November 30, 2010 decision of the BIA denying

 7   his motion to reconsider its April 2010 order upholding the

 8   denial of his application for a waiver of inadmissibility

 9   under former section 212(c) of the Immigration and

10   Nationality Act, 8 U.S.C. § 1182(c) (repealed 1996).          In re

11   Maxo Leclerc, No. A039 050 038 (B.I.A. Nov. 30, 2010).          We

12   assume the parties’ familiarity with the underlying facts

13   and procedural history in this case.

14       We review the BIA’s denial of a motion to reopen or

15   reconsider for abuse of discretion.       Jin Ming Liu v.

16   Gonzales, 439 F.3d 109, 111 (2d Cir. 2006) (per curiam).

17   Generally, we lack jurisdiction to review both the

18   discretionary denial of § 212(c) relief and final orders of

19   removal against aliens who are removable by reason of having

20   committed a crime of moral turpitude.       See 8 U.S.C. §§

21   1252(a)(2)(B)(ii), (a)(2)(C).       Additionally, in cases in

22   which we lack jurisdiction to review an underlying removal

23   order, we typically lack jurisdiction to review the denial

24   of a motion to reconsider that order as well.       See Khan v.

                                     2
 1   Gonzales, 495 F.3d 31, 34, 36 (2d Cir. 2007).      Although we

 2   retain jurisdiction to review “constitutional claims or

 3   questions of law,” see 8 U.S.C. § 1252(a)(2)(D), such claims

 4   must be colorable to invoke our jurisdiction.      See

 5   Barco-Sandoval v. Gonzales, 516 F.3d 35, 40 (2d Cir. 2008).

 6       Here, the jurisdictional bars under 8 U.S.C.

 7   §§ 1252(a)(2)(B)(ii) and (a)(2)(C) apply, as Leclerc is

 8   seeking    review of the discretionary denial of section

 9   212(c) relief and is removable by reason of having committed

10   a crime of moral turpitude, to wit, second-degree insurance

11   fraud.    Leclerc has not restored our jurisdiction by raising

12   a colorable constitutional claim or question of law.       The

13   Government correctly notes that Leclerc has waived any

14   argument that the BIA’s decision violated his due process

15   rights by failing to exhaust the argument before the BIA in

16   his motion to reconsider.    See Singh v. U.S. Dep’t of

17   Homeland Sec., 526 F.3d 72, 78 (2d Cir. 2008).

18       Additionally, Leclerc's primary argument—that the BIA

19   abused its discretion in determining that his prior

20   conviction for insurance fraud was "very serious" without

21   conducting a proper analysis or relying on controlling

22   authority—is "so insubstantial and frivolous as to be

23   inadequate to invoke [our] jurisdiction."    See

24   Barco-Sandoval, 516 F.3d at 40.    Relevant authority

                                    3
 1   identifying the standard that the BIA should have applied

 2   under the circumstances is conspicuously absent from

 3   Leclerc's petition for review.     Indeed, the BIA is not bound

 4   by a particular legal standard in evaluating the seriousness

 5   of an alien’s criminal history under section 212(c), and its

 6   evaluation involves the discretionary weighing of the

 7   equities presented by each case.     See generally Matter of

 8   Edwards, 20 I&N Dec. 191, 195-96 (B.I.A. 1990).

 9   Accordingly, as Leclerc has not raised a colorable

10   constitutional claim or question of law, we lack

11   jurisdiction over his petition for review.     See

12   Barco-Sandoval, 516 F.3d at 40.

13       For the foregoing reasons, the petition for review is

14   DISMISSED for lack of jurisdiction.     As we have completed

15   our review, any stay of removal that the Court previously

16   granted in this petition is VACATED, and any pending motion

17   for a stay of removal in this petition is DISMISSED as moot.

18   Any pending request for oral argument in this petition is

19   DENIED in accordance with Federal Rule of Appellate

20   Procedure 34(a)(2), and Second Circuit Local Rule 34.1(b).

21                              FOR THE COURT:
22                              Catherine O’Hagan Wolfe, Clerk
23




                                  4